McNATT, Associate Judge
(specially concurring).
On the prior appeal in this case, the “summary decree” was reversed because the Court held that there was an issue of fact (on equally reasonable and conflicting inferences to be drawn from the evidence) as to whether Mrs. Cone was “a resident of the same household” with Mrs. Edgerly within the meaning of the insurance policy involved. Glens Falls Insurance Company v. Edgerly (Fla.App.) 155 So.2d 649. On remand, the Chancellor found as a fact that Mrs. Cone was not “a resident of the same household.” As the prior decision settled the proposition that there was an issue of fact for the Chancellor, his findings on the “conflicting evidence” and “conflicting inferences” should not be disturbed on a second appeal. 2 Fla.Jur. 795-802.
For this reason, I concur in the affirmance of the decree.